Title: To Thomas Jefferson from Bey of Tunis Hammuda Pasha, 31 August 1805
From: Hammuda Pasha, Bey of Tunis
To: Jefferson, Thomas


                  Hamuda Bassà Bey, Prencipe delli Prencipi di Tunis, la Città la ben Guardata, Il Soggiorno della Felicità
                  Al Sige Tomaso Jefferson Presidente delli Stati Uniti di America
                  Mio Grande e Buono Amico 
                  
                  Non credeva certamente di dovere essere nella necessità di Scrivervi nel Senso attuale; ma giacchè una inaspettata combinazione cosi richiede, e che lei da mè non mai provocate consequenze che Sono derivate da una male aproposito fattami querela, e mi procurano questo Sommo e per mè Sempre nuovo piacere, mi limiterò a dirvi, che essendomi risoluto a Spedire un mio Ambasciatore proso la Vostra Persona, nella mira di Sempre più convincervi della mia buona Amicizia per Voi e la Vostra Nazione, E della alta stima che vi professo particolarmente, ho consegnato al medemo un Compendio di quanto in ultimo luogarè Stato discusso, fra il Commodore Rodgers, il Console Generale Tobias Lear, e mè.
                  Dal medemo vi compiacerete vilevare che tanti dispiaceri provatesi in quest’occasine potevano benissimo cuitarsi Senza L’umore troppo Marzziale del predetto Commodore Rodgers, molto imprudentemente Stato alimentato ed acceso dall’Incaricato d’affari, Giorgio Davis la condotta Equivoca del quale meritava da Voi esame, come a mè ha recato estrema maraviglia.
                  Il Testè Cittato mio Ambasciatore che Sarà latore della presente, e il mio fedele e Benemerito Servitore Soliman Mellemelli, che già Io aveva destinato per una Missone importante in Costantinopoli presio del Gran Sultano.
                  Egli è incaricato di presentarvi delli contrassegni di mia Stima che Spero che gradirete, con accoglierlo favorevolmente, e principalmente quando vi assicurerà della perfetta mia buona amicizia e del desiderio che io ho di continuarla, malgrado quanto Si è fatto e tentato, per immergerci in un Stato di Guerra.
                  Siccome malgrado la desterità del Sagace Console Lear, (il quale in virtu delli poteri da Voi Confertigli ha frattato meco in quest’occasione,) non habbiamo potuto combinare in una maniera equalmente Vantaggiosa e reciproca, li diversi punti di querele e di pretese, messi in Campo dal Commodore Rodgers e dall’Incaricato Davis, per essere li medemi divenuti per colpa loro di natura tale che necessitare il vostro esame e la vostra decisione diretta, Così Io ho munito il mio Ambasciatore delli mie poteri e delle mie Instruzioni per trattare con Voi e terminare ogni cosa a tenore delle medecme mie Instruzioni.
                  La principale pretesa Si è quella del Cambiamento e aggiunta di alcuni artioli del nostro Trattato di Pace Solennemente approvato e Ratificato dal Vostro Predecessore.
                  Io non Sò, ne ho potuto Capire come ciò habbiasi potuto pretendere; con usarmi ancora delle minaccie; quando da Voi non mi è mai Stato indirizzata ne Significata una Simile pretesa Sicchè non conoscendo raggioni per fare un tale Cambiamento,  avendo Io piacere di alterare I nostri trattati, ho però proposto al Console Generale Lear, che Consentirei al Cambiamento ricercato, mediante che mi Sí accordasse un proporzionato Compenso.
                  Questo è uno delli punti principali per cui non Siamo pervenuti ad accordarei ed egli è Sopra di ciò, che Vi prego, mio Grande e Buono Amico, a dare intiero e pieno Credito a tutto quello che il mio Ambasciatore vi dirà in nome mio, assicurando vi che Sarà da mè approvato tutto quello che il medevo concluderà e Stabilirà con Voi a tenare e di Conformità agli datigli miei ordini ed Instruzioni.
                  Impaziente di ricevere li grati Vostri riscontri coll’avviso dell’arrivo felice presso di Voi del mio Ambasciatore, che nuovamente vi raccomando, Vi auguro del Cielo, mio Grande e Buono Amico, le più Compite felicità.
                  Dal Bardo di Tunis, Li 5 delle Luna Gemed Theni dell’anno dell’Egira 1220 E Li 31 del Mese di Agosto 1805 Era Cristiana
                  
                     Hamuda Bassa’ Bey 
                     
                  
               